DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 05/14/2021 is acknowledged.  The traversal is on the ground(s) that invention involve a single general inventive concept and comply with the regulation of the unity of invention.  This is not found persuasive because the inventions do not share the same or corresponding technical feature. The invention of group I requires adhesive to fill the gaps between the upper and lower substrate as depicted in Fig. 3c. This technical feature is not shared by invention of group II. Thus, they do not share the same or corresponding technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al. (US Pat. No.: 6,197,209 B1) (hereinafter Shin).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US Pat. No.: 6,197,209 B1) (hereinafter Shin).
Regarding claim 1, Shin discloses a method of thinning a display panel, wherein the display panel comprises an upper substrate (20) and a lower substrate (10) disposed opposite to each other, the method of thinning the display panel comprises; 
forming a sealant (15) (corresponding to adhesive) between two surfaces of the upper substrate and the lower substrate which face to face, wherein the sealant is configured to fill a 
Shin further disclose process of etching glass substrates at a high speed, and etched for a predetermined time, the thicknesses of the upper and lower substrates are reduced from t.sub.2 to t.sub.4 and from t.sub.1 to t.sub.3, as shown in FIG. 3E. Thus, thinner and lighter upper and lower substrates (20) and (10) are obtained. In order to reduce the thickness of the substrates, sandpaper or a polishing device using a polishing agent may be used physically, instead of the etching, or both (Col 5, Ln 5-19). Thus, Shin naturally discloses removing part of the display panel which corresponds to remaining part of the side surface non-overlaid by the adhesive layer. The benefit of doing do would have been to obtain thinner, lighter and polished product. 
Regarding claim 2, Shin discloses wherein the upper substrate comprises a display region and a non-display region, wherein the adhesive layer overlays at least the non-display region (Fig. 3E). 
Regarding claim 6, Shin discloses wherein the adhesive layer comprises a first adhesive layer, the forming the adhesive layer between two surfaces of the upper substrate and the lower substrate which are face to face comprises:
forming the first adhesive layer, wherein the first adhesive layer is formed between the two surfaces of the upper substrate and the lower substrate which are face to face, and fills the gap between the upper substrate and the lower substrate (Fig 3A-3D). 
. 
Allowable Subject Matter
Claims 3-5 and 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL I PATEL/Primary Examiner, Art Unit 1746